Citation Nr: 0814337	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the veteran's cause 
of death.

2. Entitlement to nonservice-connected death pension.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 1941 to November 1942 and from July 1945 to 
June 1946.  He died on March [redacted], 2001.  The veteran was a 
prisoner-of-war (POW) of the Japanese government from April 
10, 1942 to November 29, 1942.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In June 2003, the appellant filed an application for 
dependency and indemnity compensation, death pension, and 
accrued benefits.  The appellant alleged that the veteran's 
cause of death was due to service.  In a February 2004 
decision, the RO denied service connection for the cause of 
the veteran's death and in the notice letter, the RO 
indicated that it had also denied the appellant's claims for 
death pension and accrued benefits.  In a written statement 
received at the RO in June 2004, the appellant disagreed with 
this decision.  The RO provided a Statement of the Case (SOC) 
in June 2004.  In September 2004, the appellant filed a 
timely substantive appeal (see VA Form 9) but only referred 
to her claim for entitlement to accrued benefits.    

The Board recognizes that the appellant did not refer to her 
claims for service connection for the cause of the veteran's 
death or death pension in her substantive appeal.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has ruled that, unless the RO closes the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. § 19.32 (2007), for failure to file a timely 
substantive appeal, that failure does not automatically 
deprive the Board of jurisdiction.  Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003).  It is apparent from the 
appellant's June 2004 correspondence to the RO that she was 
confused as to the issues on appeal.  It is also pertinent to 
note that the appellant's representative's February 2008 
brief makes clear that the appellant wants to appeal all 
three issues.  Congress has created the veterans' benefits 
system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  In view of the foregoing, the Board finds that 
the claims for service connection for the cause of the 
veteran's death and death pension are in appellate status. 

The appellant did not request a hearing on this matter.

Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. § 
20.900(c), which was granted in April 2008.

The claim for service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


                                                  FINDINGS OF 
FACT

1.  A certificate of death of record shows that the veteran 
died in March 2001.

2.  Based on the veteran's service, there is no legal 
entitlement to nonservice-connected death pension.

3.  The veteran did not have a claim for VA benefits pending 
at the time of his death.


                                              CONCLUSIONS OF 
LAW

1.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.40 (2007).

2.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1000 (2007).


              REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

As to the death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
both a pending claim at the time of death and a timely filed 
claim for accrued benefits.  To the extent that there is any 
content or timing deficiency with regard to this notice, the 
claims for pension and accrued benefits must be denied 
because the appellant does not meet the statutory threshold 
for entitlement to the benefits sought, i.e., qualifying 
service or a claim pending at the time of death.  See 38 
U.S.C.A. §§ 107(a), 5121(c).  Therefore, because these 
decisions are mandated by the appellant's failure to meet 
basic prerequisites, the Board is entitled to go forward with 
adjudication of the appellant's claims.  See 38 U.S.C.A. §§ 
5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002). 
Further discussion of the VCAA is not required. See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  And as these 
claims must be denied as a matter of law; there is no 
remaining question of an effective date or rating for the 
appellant's death pension and accrued benefits claims.



                        Nonservice-Connected Death Pension 
Benefits

The NPRC certified that the veteran had active duty with the 
Recognized Guerrillas and Regular Philippine Army from 
December 15, 1941 to November 19, 1942 and from July 16, 1945 
to June 30, 1946.  He was also a POW of the Japanese 
government from April 10, 1942 to November 29, 1942.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla is also is included.  
See 38 C.F.R. § 3.40(c)(d).  Pension benefits are not 
provided for veterans with these forms of service.  Under 38 
C.F.R. § 3.40, pension benefits are only provided to veterans 
who serviced as a Regular Philippine Scout.  See 38 C.F.R. § 
3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of VA, the document is 
genuine and the information contained in 
it is accurate.  However, where the 
appellant does not submit evidence of 
service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification 
of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date certified 
by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department". However, the Court has since noted that VA may 
accept United States service department documents or seek 
certification of service, but once certification is received, 
VA is bound by that certification.  See Palor v. Nicholson, 
21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 
(2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997)).

In a February 2002 letter, the RO notified the appellant that 
the NPRC had certified that the veteran had Philippine 
Commonwealth Army service from December 15, 1941 to November 
29, 1942 and from July 16, 1945 to June 30, 1946.  She was 
further informed that this was not deemed active service for 
pension purposes.  The appellant was informed of the evidence 
she could submit to show qualifying service.  She has not 
sent in such evidence.  The appellant does not contend that 
the veteran had any other service than that which was 
certified.

Based on the NPRC's certification, the Board must find that 
the veteran did not have the type of qualifying service that 
would confer upon the appellant basic eligibility for VA 
nonservice-connected death pension benefits.  Accordingly, 
the appellant's appeal of this issue is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

                                                    Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

After review of the record, the Board finds that there was no 
pending claim at the time of the veteran's death.  Thus, the 
appellant is not entitled to accrued benefits.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


(CONTINUED ON NEXT PAGE)




                                                           
ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.


REMAND

The Board observes that, in Hupp v. Nicholson, 21 Vet App 342 
(2007), the Court expanded the VCAA notice requirements for a 
DIC claim.  In Hupp, the Court held that VA is not relieved 
of providing section 5103(a) notice merely because the 
appellant had provided some evidence relevant to each element 
of his or her claim in his or her application for benefits.  
The Court noted in Hupp that 38 U.S.C.A. 
§ 5103(a) required the Secretary to notify the claimant of 
any information not previously provided to the Secretary that 
is necessary to substantiate the claim.  There is no 
preliminary obligation on the part of VA to perform a pre-
decisional adjudication of the claim prior to providing 
section 5103(a) notice.  However, section 5103(a) notice must 
be "responsive to the particular application submitted."  The 
Court observed in Hupp that there was a "middle ground" 
between a pre-decisional adjudication and boilerplate notice 
addressing section 5103(a) compliance.

Hupp requires that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the section 5103(a) 
notice letter should be "tailored" and must respond to the 
particulars of the application submitted.

The July 2003 and December 2003 notification letters are 
deficient with respect to these requirements.  The July 2003 
letter does not discuss the VCAA, and neither letter is 
"tailored" to the information provided by the appellant when 
she filed her application for DIC benefits.  On remand, the 
VCAA notice must include: (1) a statement of the conditions, 
if any, for which the veteran was service-connected at the 
time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp, supra.  

The certificate of death shows that the veteran died in March 
2001 of a cardiac arrest due to pulmonary aspiration.  He was 
82 years old.  It was recorded that the veteran died at the 
J.R. Borja Memorial City Hospital in Carmen, Cag. De Oro 
City, Misamis Oriental.  The terminal hospital records are 
not in the claims file.  In fact, there are no post-service 
medical records in the claims folder.  

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former prisoners of war by adding atherosclerotic 
heart disease and its complications, including myocardial 
infarction, to the list of presumptive diseases.  VA removed 
the note in the 1993 version of 38 C.F.R. § 3.309(c) that the 
statutory term "beriberi heart disease" included ischemic 
heart disease in former prisoners of war who had experienced 
localized edema during captivity.  VA explained that 
atherosclerotic heart disease encompassed ischemic heart 
disease.  69 Fed. Reg. 60,083, 60,087 (Oct.7, 2004) (to be 
codified at 38 C.F.R. § 3.309(c)).  

In view of the foregoing, the RO must make another attempt to 
secure the veteran's terminal hospital records and contact 
the appellant for the purpose of obtaining any information 
regarding any evaluation or treatment the veteran received 
after service, particularly relating to any heart disease 
that he may have had.  38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance requirements 
set forth in the VCAA by issuing the appellant an 
additional notification letter. 

	The notification letter should include an explanation 
under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as to the information 
or evidence needed to establish a claim for service 
connection for the cause of the veteran's death as 
outlined by the Court in Hupp v. Nicholson, 21 Vet App 
342 (2007).  Such notice must be tailored to the 
specific information provided in the appellant's June 
2003 claim for benefits.

Further, the AMC/RO should provide the appellant with 
VCAA notice under 38  U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the 
information or evidence needed to establish disability 
ratings and effective dates for the benefit sought as 
outlined by the Court in  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO must contact the appellant for the purpose of 
obtaining any information regarding any evaluation or 
treatment the veteran received after service, 
particularly relating to any heart disease that he may 
have had.  After obtaining any consent that it needs, 
the RO must secure the medical records and associate 
them with the claims file.   

3.  The RO must contact the J.R. Borja Memorial City 
Hospital in Carmen, Cag. De Oro City, Misamis Oriental 
for the purpose of obtaining copies of any medical 
records of the veteran that may be there, to include 
relating to a hospitalization in March 2001.  The RO 
must secure any medical records that are available and 
associate them with the claims file. 

4. After completion of any other development indicated 
by the record, with consideration of all evidence added 
to the record subsequent to the SOC, the AMC/RO must 
readjudicate the appellant's claim for service 
connection for the cause of the veteran's death.   If 
the claim remains denied, the AMC/RO should issue an 
appropriate SSOC and provide the appellant and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


